Citation Nr: 1426183	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder prior to November 16, 2011, and greater than 70 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability (TDIU) rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to September 1971.

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for the PTSD and assigned an initial rating of 50 percent, effective October 2009. 

In a May 2012 rating decision, the RO expanded the service-connected psychiatric disability to include major depressive disorder.  The RO assigned an increased rating of 70 percent, effective November 16, 2011, for service-connected PTSD and major depressive disorder.  See May 2012 Rating Decision.  As higher ratings for the disability are still assignable and the Veteran is presumed to seek the maximum available benefit, the increased rating claim remains viable and is recharacterized as shown on the title page to reflect the issue currently in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2011, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing is of record.  During that hearing, the Veteran testified that he last worked in February 2011 and that he could no longer work due to service-related PTSD.  The Veteran continued to argue this in treatment reports dated in 2011.  Entitlement to a TDIU rating is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In light of the hearing testimony given and the assertions noted in 2011 treatment reports, the Board finds that a claim for a TDIU rating has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, this issue has been added on the cover page of this document.

In addition to the paper claims file, the Veteran's Virtual VA paperless claims file also has been reviewed.  A review of the Veteran's Virtual VA paperless claims file shows that it contains VA outpatient treatment records, dated between September 1998 to December 2011, which were considered by the RO in a May 2012 supplemental statement of the case.  All other documents in Virtual VA are either duplicative of the paper claims file or are not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claim for an increased rating for PTSD requires further development before being decided to ensure there is a complete record upon which to adjudicate this claim and to afford the Veteran every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The Board finds that remand is necessary to obtain outstanding Social Security Administration (SSA) records.  According to Vet Center treatment records, dated in October 2011, the Veteran stated that he was on disability from SSA.  However, no records from SSA have been associated with the Veteran's claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra.  Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to requesting records from Federal facilities.

In 2011 hearing testimony and medical reports, the Veteran asserts that he received psychiatric treatment from VA and from the Vet Center.  The Veteran should be contacted to determine whether there are any outstanding pertinent records which should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Request that SSA furnish a copy of its decision regarding the Veteran's disability benefits, as well as copies of all medical records underlying that determination.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Contact the Veteran and ask him whether he has received psychiatric treatment from VA or the Vet Center since December 2011.  The Veteran should be asked to identify the facilities and then attempts should be made to obtain and associate with the claims file all identified pertinent treatment records.  The Veteran should also be asked to identify any pertinent private treatment he may have received concerning his service-connected PTSD and major depressive disorder.  Proper attempts should be made to obtain the identified records.

3. If based on the additional information received it is determined that a VA examination is necessary to determine the severity of the Veteran's service-connected PTSD and major depression, such examination should be scheduled.

4. Then readjudicate the claim for an increased initial rating for PTSD and major depressive disorder, and the raised claim for a TDIU rating, with consideration of any additional evidence obtained since the May 2012 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

